DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
This is a Non-Final office action in reply to the RCE filed on 11/4/2022. Claims 1-4, 10-12, and 16-18 have been amended.  Claims 5-9, 15, 19, and 20 have been cancelled. Therefore, claims 1-4, 10-14, and 16-18 are pending and addressed below.
Claim Interpretation
The Examiner notes that per page 2, lines 5-6 of the specification, a “defined null space” or “a null space” will be interpreted to be “at least one defined area of a plurality of frames of the video over a period of time.”
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 16 recites, “receive a request for media content from a first user of a first device… wherein the first device is further capable to conform an image of the first product placement into the container in each one or the plurality of frames to simulate movement with the moving object.”  The specification does not explain that “the first device is further capable to conform an image of the first product placement into the container in each one or the plurality of frames to simulate movement with the moving object”.  There appears to be nothing in the specification that explains that the first device, which is an end user device of a first user that requests media content, is further capable to conform an image of the first product placement into the container in each one or the plurality of frames to simulate movement with the moving object”.  Applicant points to [0028] and [0029] of the published application U.S. Pat. Pub. No. 2018/0012235 for support for these amendment. Paragraph 0028 states, “[0028] In various embodiments, the size of an object container within a media file may vary based on the size of some other object appearing in the media file. The other object may be a person, tree, shelf, or any other object. In this way, for example, as the size of a tree grows or shrinks in a video (e.g., due to zooming in or zooming out), the object container would also grow or shrink. Thus, when a product is placed within the container, the product may appear to hold a fixed position within the scene, naturally appearing further away when the other object appears further away (e.g., is smaller) and naturally appearing closer when the other object appears closer.”  Paragraph 0029 states, “[0029] In various embodiments, an object being advertised may also appear to rotate or change orientation as appropriate to the scene. For example, in a video, a truck may appear to drive by and to make a turn. A spot on the side of the truck may feature ad content. The ad content may appear to turn as the truck turns. For example, the viewing angle of the ad content may change from head-on to 45 degrees as the truck turns. Thus, in various embodiments, an object container may include orientation data. An advertising image may be transformed to conform to the orientation data. For example, an advertising image may be transformed so that it appears to a viewer as if it is viewed from an angle rather than head-on.”  Neither of these paragraphs explain that “the first device is further capable to conform an image of the first product placement into the container in each one or the plurality of frames to simulate movement with the moving object”. Paragraph 0007 states, “[0007] In at least one embodiment, the at least one computing device is further operable to conform image of the product to the null space. In at least one embodiment, operability to conform the product to the null space consists at least two of expanding, cropping, rotating, panning, zooming in or out, transforming the image, skewing and tilting the image. The null space may comprise a plurality of areas of a plurality of consecutive frames of the video, in which instance, the at least one computing device is further operable to conform the image of the product into each of the plurality of the areas to simulate movement of the product in the media content. Paragraph 0017 of the specification states, “[0017] The media file and product placement data is preferably mixed at 210 communicated to the user at 212. Mixing may be accomplished in a variety of ways. In at least one embodiment, the system 100 mixes content with the product placement by using at least one media file that provides therein a null space for the product placement and at least one product data file.”   Based on [0007] and [0017], the “at least one computing device” of “the system 100” is operable to conform the image of the product” and “to conform the image of the product into each of the plurality of the areas to simulate movement of the product in the media content” and not the first device.  For purpose of examination, the limitation “wherein the first device is further capable to conform an image of the first product placement into the container in each one or the plurality of frames to simulate movement with the moving object” will be interpreted as “wherein the at least one computing device is further capable to conform an image of the first product placement into the container in each one or the plurality of frames to simulate movement with the moving object”.  The Examiner suggests amending as such.
Claim 2-4, 10, 12-14, 17, and 18 are also rejected because of their dependence on claims 1, 11, or 16.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 10, 11, 13, 14, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gajdos (P. G. Pub. No. 2008/0104634), in view of Dempski (P. G. Pub. No. 2003/0033157), in view of Snyder (P. G. Pub. No. 2006/0282316), in view of Brock (P. G. Pub. No. 2008/0021926), in further view of Baharav (P. G. Pub. No. 2008/0012988).

Regarding claims 1, 11, and 16, Gajdos teaches
a system comprising at least one computing device coupled over a communication network to a plurality of other devices, the at least one computing device operable at least to;
a method comprising:  (Fig. 1, [0045]):
a non-transitory computer-readable medium having instructions stored thereon that are configured to, when executed by at least one processor of at least one computer coupled over an electronic communication network to a plurality of networked devices, direct the at least one processor to [0096]):
retrieve a media file associated with the media content requested by first and second users ([0046]),
wherein the media content comprises a null space ([0071] "objects" are null space), 
retrieve data for a first product placement and data for a second product placement ([0008], [0046], and [0070]);
mix in response to the request from the first user of the first device the media file and the data for the first product placement such that the first product placement appears in a first stream of the media content disposed in at least a portion of the null space ([0059]" Communication device 110, consistent with aspects described herein, may perform processing associated with selecting and/or inserting product placements in a media stream or file. Communication device 110 may perform these operations in response to processing logic 220 executing sequences of instructions contained in a computer-readable medium, such as memory 230." See also [0065], [0074] and [0075]. Since product placement is based on the user profile, a first product placement appears in the first stream of the media content base a first user profile, and a second product placement appears in a second stream of the media content based on a second user profile.);
mix in response to the request from the second user of the second device the media file and data for the second product placement such that the second product placement appears in a second stream of the media content disposed in at least a portion of the null space ([0059]" Communication device 110, consistent with aspects described herein, may perform processing associated with selecting and/or inserting product placements in a media stream or file. Communication device 110 may perform these operations in response to processing logic 220 executing sequences of instructions contained in a computer-readable medium, such as memory 230." See also [0065], [0074] and [0075]);
transmit the first stream of the media content with the data for the first product placement, to the first device; transmit the second stream of the media content with the data for the second product placement, to the second device ([0080]-[0081]);
Even though Gajdos implies that a request is received from a device, Gajdos does not explicitly teach
receive a request for media content from a first user of a first device, wherein the media content comprises video;
receive a request for the media content from a second user of a second device;
wherein the null space comprises a container disposed on a moving object, wherein a size, location, and orientation of the container in each one of a plurality of frames in the video depends on the moving object in each one of the plurality of frames of the video;
receive, via a communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device;
while the media content is being transmitted to the first device, detect, by the first device, an input selecting a display object to be inserted into the first stream, from a menu displayed on the first device;
receive, via the communication network, a first request from the first device indicating a third product placement corresponding to the selected display object;
determining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and
after determining that the display object is insertable into the null space based on the digital rights indicator, 
replace the data for the first product placement with data for the third product placement in the null space within the first stream of the media content transmitted to the first device, as displayed on the first device of the first user,
wherein the first device is further operable to conform an image of the first product placement into the container in each one of the plurality of frames to simulate movement with the moving object.
However, Dempski teaches
receive a request for media content from a first user of a first device, wherein the media content comprises video; receive a request for the media content from a second user of a second device ([0048] "the viewer [user of a first device which is the set-top box and user of a second device which is a set-top box) may customize news broadcast by requesting [receive a request] a personalized sequence of news segments [media content comprising video]…customized for many viewers [a user of a first device and a user of a second device.");
while the media content is being transmitted to the first device, detect, by the first device, an input selecting a display object to be inserted into the first stream, from a menu displayed on the first device; receive, via the communication network, a first request from the first device indicating a third product placement corresponding to the selected display object (Figs. 2A, B, and C, [0027] "For example, during an automobile commercial [media content], as depicted in FIGS. 2A, B and C, the viewer can interact with the commercial to change vehicle options [replace first product with third product] or colors of the displayed vehicle to suit his taste. With the viewer's set-top box rendering the animated video images of the car commercial, the vehicle 40 can be changed to be viewed from any preferred perspective as shown in FIGS. 2A, B or C. Likewise, options to alter the appearance of the vehicle may be selected through the selection of menu buttons [from a displayed menu of selectable available objects 42 shown on the left of the display." See also [0021].);
replace the data for the first product placement with data for the third product placement in the null space within the first stream of the media content transmitted to the first device, as displayed on the first device of the first user (Figs. 2A, B, and C, [0027] "For example, during an automobile commercial [media content], as depicted in FIGS. 2A, B and C, the viewer can interact with the commercial to change vehicle options [replace first product with third product] or colors of the displayed vehicle to suit his taste. With the viewer's set-top box rendering the animated video images of the car commercial, the vehicle 40 can be changed to be viewed from any preferred perspective as shown in FIGS. 2A, B or C. Likewise, options to alter the appearance of the vehicle may be selected through the selection of menu buttons [from a displayed menu of selectable available objects 42 shown on the left of the display." See also [0021].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product placement system of Gajdos with the product placement system of Dempski by adding receive a request for media content from a first user of a first device, wherein the media content comprises video; receive a request for the media content from a second user of a second device; while the media content is being transmitted to the first device, detect, by the first device, an input selecting a display object to be inserted into the first stream, from a menu displayed on the first device; receive, via the communication network, a first request from the first device indicating a third product placement corresponding to the selected display object; replace the data for the first product placement with data for the third product placement in the null space within the first stream of the media content transmitted to the first device, as displayed on the first device of the first user, as taught by Dempski, in order to provide a higher level of engagement and customization potential (Dempski, abstract).
Gajdos and Dempski do not teach
wherein the null space comprises a container disposed on a moving object, wherein a size, location, and orientation of the container in each one of a plurality of frames in the video depends on the moving object in each one of the plurality of frames of the video;
receive, via a communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device;
determining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and
after determining that the display object is insertable into the null space based on the digital rights indicator, 
wherein the first device is further operable to conform an image of the first product placement into the container in each one of the plurality of frames to simulate movement with the moving object.
However, Snyder teaches
receive, via a communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device (Fig. 3, [0019], and [0024]-[0026]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product placement systems of Gajdos and Dempski with the advertising system of Snyder since Gajdos already sends to advertisers the number of times product placements are inserted into a data stream but not specifically from the cache of at least a first device or second device, and by adding receive, via a communication network, from a cache of at least one of the first device and the second device, data representing number of times product placement appeared in the media content that was communicated to the at least one of the first device and the second device, as taught by Snyder, in order to better keep track of the number of times each ad is displayed to the user for the purposes of revenue sharing (Snyder, [0024]).
Gajdos, Dempski, and Snyder do not teach
wherein the null space comprises a container disposed on a moving object, wherein a size, location, and orientation of the container in each one of a plurality of frames in the video depends on the moving object in each one of the plurality of frames of the video;
determining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and
after determining that the display object is insertable into the null space based on the digital rights indicator, 
wherein the first device is further operable to conform an image of the first product placement into the container in each one of the plurality of frames to simulate movement with the moving object.
However, Brock teachesdetermining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and after determining that the display object is insertable into the null space based on the digital rights indicator ([0021] "In a development of the system for recording permissions, the database system may store information relating to the source of the component such as a picture library, news agency and so forth. The system may also store information about permission [digital rights] when received, such as a time limit, or the number of times that the component may be used, or the various formats allowable, or the type of publications in which the component may be used." See also [0018].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems of Gajdos, Dempski, and Snyder by adding determining, based on a data file stored in a memory, whether the display object is insertable into the null space, according to a digital rights indicator listed in the data file; and after determining that the display object is insertable into the null space based on the digital rights indicator, as taught by Brock, in order to provide a system for managing components for inclusion in media presentations, in which a component is acquired and stored, an entry identifying the component is made in the database system, the entry including information indicating whether permission has been granted for use of the component, and inclusion of the component in a presentation is inhibited until the entry in the database indicates that permission has been granted. Such a system for tracking permissions is inventive in its own right and can be implemented with other, conventional database systems (Brock, [0018]).
Gajdos, Dempski, Snyder, and Brock do not teach
wherein the null space comprises a container disposed on a moving object, wherein a size, location, and orientation of the container in each one of a plurality of frames in the video depends on the moving object in each one of the plurality of frames of the video;
wherein the first device is further operable to conform an image of the first product placement into the container in each one of the plurality of frames to simulate movement with the moving object.
However, Baharav teaches
wherein the null space comprises a container disposed on a moving object, wherein a size, location, and orientation of the container in each one of a plurality of frames in the video depends on the moving object in each one of the plurality of frames of the video ([0012] "According to a first aspect, certain embodiments of the present invention implant one or  more containers into a video. "Container", in the context of the present disclosure, is a set of compute-executable video processing commands specific to a selected video segment, that is effective to instruct a video rendering processor, which can be implemented in software and/or in hardware, to receive the video segment and a compatible artwork piece, and automatically place that artwork piece within the video segment so that the artwork piece appeals to be part of the video, as if the artwork piece was present within the original scene when the video was filmed." ([0010 of provisional 60/917665)  [0058] "The dummies identify for an artwork provider the position, size, orientation and context of the respective containers that have been implanted within original video frame 950A in step 305, which containers are preferably but not necessarily invisible by themselves. Upon receiving, is step 321, actual artwork from the artwork provider, that artwork is placed, in step 323, within the respective containers, which yields modified video frame 950C that shows the actual two-dimensional artwork 954C and three-dimensional artwork 958C placed within original video frame 950A." ([0052] of provisional 60/917665) See also [0068] ([0061] of provisional 60/917665).);
wherein the first device is further operable to conform an image of the first product placement into the container in each one of the plurality of frames to simulate movement with the moving object ([0068] "In step 409 the operator of container implanter 162 extracts tracking information for each container. The tracking is being extracted in order to assign the container its proper position, rotation and scale in every frame. For example, if content is desired to be placed on a wall that forms part of a scene and the camera is moving in that scene, there is a need to change the position and perspective of the artwork in every frame to match the changing perspective of the wall. There are two types of tracking information that are preferably extracted for each container. The first type is camera tracking information. This data is being extracted when the object remains stationary while the camera moves along the scene. The camera has seven different parameters that change from frame to frame- three position parameters, three rotation parameters, and a zoom parameter. The second type of tracking data relates to object tracking: the process tracks the movement of an object and completely ignores the camera. For example, if there is a moving bus in the scene and content is to be implanted on its side, the bus' surface is tracked so that when the content is placed on the bus' surface, its perspective and position would match the perspective and position of bus."([0061] of provisional 60/917665) See also [0045] ([0039] of provisional 60/917665).).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems of Gajdos, Dempski, Snyder, and Brock by adding wherein the null space comprises a container disposed on a moving object, wherein a size, location, and orientation of the container in each one of a plurality of frames in the video depends on the moving object in each one of the plurality of frames of the video;
wherein the first device is further operable to conform an image of the first product placement into the container in each one of the plurality of frames to simulate movement with the moving object, as taught by Baharav, so that the perspective and position of the container would match the perspective and position of the moving object and to appear realistic (Baharav, [0068] and [0005]).

Regarding claims 3 and 18, Gajdos teaches
wherein the at least one computing device is further operable to determine demographic data associated with at least one of the first user of the first device and the second user of the second device ([0060] "FIG. 3 is an exemplary functional block diagram of components implemented in the communication device 110 of FIG. 2, such as in memory 230, according to an exemplary implementation. Referring to FIG. 3, memory 230 may include user profile 310 and product placement program 320. User profile 310 may include information associated with communication device 110 and/or a user associated with communication device 110. For example, user profile 310 may include the geographical location, such as a city, state, region and/or country associated with communication device 110. User profile 310 may also include other information associated with a user of communication device 110, such as age, sex, particular areas of interest, areas of non-interest or dislike, etc.")
and select at least one of the first product placement and the second product placement based on the demographic data ([0060], [0061] "In some implementations, the particular product information in user profile 310 may be used in combination with location information stored in user profile 310 to provide product placements that are likely to be relevant to the viewer." See also [0062].).

Regarding claim 4, Gajdos teaches
wherein at least one of the first product placement and the second product placement comprise a banner advertisement ([0044]).

Regarding claim 10, Gajdos teaches
the system of claim 1, wherein the media file comprises a default image in the null space ([0072] "For example, product placement program 320 may identify that object 550 is a generic placeholder/default item associated with a grocery store.").

Regarding claim 13, Gajdos teaches
Comprising determining demographic data associated with at least one of the user of the first device and the user of the second device ([0060] "FIG. 3 is an exemplary functional block diagram of components implemented in the communication device 110 of FIG. 2, such as in memory 230, according to an exemplary implementation. Referring to FIG. 3, memory 230 may include user profile 310 and product placement program 320. User profile 310 may include information associated with communication device 110 and/or a user associated with communication device 110. For example, user profile 310 may include the geographical location, such as a city, state, region and/or country associated with communication device 110. User profile 310 may also include other information associated with a user of communication device 110, such as age, sex, particular areas of interest, areas of non-interest or dislike, etc.")
and select at least one of the first product placement and the second product placement based on the demographic data ([0060], [0061] "In some implementations, the particular product information in user profile 310 may be used in combination with location information stored in user profile 310 to provide product placements that are likely to be relevant to the viewer." See also [0062].).

Regarding claim 14 Gajdos teaches
wherein at least one of the first product and the second product placements comprise a banner advertisement ([0044]).

Claims 2, 12, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gajdos (P. G. Pub. No. 2008/0104634), in view of Dempski (P. G. Pub. No. 2003/0033157), in view of Snyder (P. G. Pub. No. 2006/0282316), in view of Brock (P. G. Pub. No. 2008/0021926), in view of Baharav (P. G. Pub. No. 2008/0012988). in further view of Tedesco (P. G. Pub. No. 2008/0109911).

Regarding claims 2 and 17, Gajdos teaches
mix the media file and the data for the first placement and data for the second product placement, and communicate the mixed content to users in real time ([0084] since it is based on the current location of the user and the user is changing his/her location, it is done in real time.).
Gajdos, Dempski, Snyder, Brock, and Baharav do not explicitly teach
wherein the at least one computing device is further operable at least to: determine a time period for which the display object is displayed in the null space within the first stream, of the media content;
detect whether the time period matches a predesignated digital rights time period; and
store result data indicating whether the time period indicates that the predesignated digital rights time period has been attained or not attained.
 However, Tedesco teaches
wherein the at least one computing device is further operable at least to: determine a time period for which the display object is displayed in the null space within the first stream, of the media content ([0032] "Additionally, the statistics for tracking use against a limited use license may be initialized, in one embodiment, either a number of plays to be allowed or an expiration date/ time based on the receipt date/time and the term of the limited use license. Such statistics may be maintained in the security module 122 to reduce susceptibility to tampering. Each time the media is rendered, that is, requested, queried, displayed, or played, the license terms may be re-evaluated at block 314. The stored number of plays may be checked against a maximum number allowed, the current date/time may be compared against the previously calculated expiration date/time, or both may be checked.");
detect whether the time period matches a predesignated digital rights time period; and store result data indicating whether the time period indicates that the predesignated digital rights time period has been attained or not attained ([0025] "Terms of a limited use license may include the number of times the content may be played or a period of time over which the content may be played...For example, content 201 may be allowed to be played a maximum of three times over a period of three days. To track this, a record of the date and time the media object 200 was received may be recorded and memory allocated for counting g the appropriate metric, such as page count or the number of times played. Optionally, media object metadata may also be transferred to the record. Each time the media object 200 is accessed, even for display, the record may be accessed to determine if the time allocation has been exceeded or if the number of plays has been exceeded. If either condition indicates the media object 200 should be expired, a range of steps may be taken to prevent the user from accessing at least the content portion 201 of the media object. For example, upon expiration, the device 100 may delete the media object 200 completely, may alter the appearance of the media object 200 metadata 202 in the user interface 106, or may not display the metadata on the user interface 106 at all." See also [0035].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems of Gajdos, Dempski, Snyder, Brock, and Baharav by adding wherein the at least one computing device is further operable at least to: determine a time period for which the display object is displayed in the null space within the first stream, of the media content; detect whether the time period matches a predesignated digital rights time period; and store result data indicating whether the time period indicates that the predesignated digital rights time period has been attained or not attained, as taught by Tedesco, since Brock already discusses setting time limits on digital rights and in order to prevent the user from accessing the media object if the permission has expired (Tedesco, [0025]).

Regarding claim 12, Gajdos teaches
wherein media file and the first and second product placement data are mixed and communicated to users in real time ([0084] since it is based on the current location of the user and the user is changing his/her location, it is done in real time.).
Gajdos, Dempski, Snyder, Brock, and Baharav do not explicitly teach
wherein the method further comprises: determining a time period for which the display object is displayed in the null space within the first stream, of the media content;
detecting whether the time period matches a predesignated digital rights time period; and
storing result data indicating whether the time period indicates that the predesignated digital rights time period has been attained or not attained.
 However, Tedesco teaches
wherein the method further comprises: determining a time period for which the display object is displayed in the null space within the first stream, of the media content ([0032] "Additionally, the statistics for tracking use against a limited use license may be initialized, in one embodiment, either a number of plays to be allowed or an expiration date/ time based on the receipt date/time and the term of the limited use license. Such statistics may be maintained in the security module 122 to reduce susceptibility to tampering. Each time the media is rendered, that is, requested, queried, displayed, or played, the license terms may be re-evaluated at block 314. The stored number of plays may be checked against a maximum number allowed, the current date/time may be compared against the previously calculated expiration date/time, or both may be checked.");
detecting whether the time period matches a predesignated digital rights time period; and storing result data indicating whether the time period indicates that the predesignated digital rights time period has been attained or not attained ([0025] "Terms of a limited use license may include the number of times the content may be played or a period of time over which the content may be played...For example, content 201 may be allowed to be played a maximum of three times over a period of three days. To track this, a record of the date and time the media object 200 was received may be recorded and memory allocated for counting g the appropriate metric, such as page count or the number of times played. Optionally, media object metadata may also be transferred to the record. Each time the media object 200 is accessed, even for display, the record may be accessed to determine if the time allocation has been exceeded or if the number of plays has been exceeded. If either condition indicates the media object 200 should be expired, a range of steps may be taken to prevent the user from accessing at least the content portion 201 of the media object. For example, upon expiration, the device 100 may delete the media object 200 completely, may alter the appearance of the media object 200 metadata 202 in the user interface 106, or may not display the metadata on the user interface 106 at all." See also [0035].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the systems of Gajdos, Dempski, Snyder, Brock, and Baharav by adding wherein the method further comprises: determining a time period for which the display object is displayed in the null space within the first stream, of the media content;
detecting whether the time period matches a predesignated digital rights time period; and storing result data indicating whether the time period indicates that the predesignated digital rights time period has been attained or not attained, as taught by Tedesco, since Brock already discusses setting time limits on digital rights and in order to prevent the user from accessing the media object if the permission has expired (Tedesco, [0025]).

Response to Argument
Applicant’s arguments with regards to the combination of Gajdos, Dempski, Snyder, Brock, and Tedesco not teaching the limitations “wherein the null space comprises a container disposed on a moving object, wherein a size, location, and orientation of the container in each one of a plurality of frames in the video depends on the moving object in each one of the plurality of frames of the video” and “wherein the first device is further operable to conform an image of the first product placement into the container in each one of the plurality of frames to simulate movement with the moving object” are moot since they are about the amended claim language. The Examiner has introduced the prior art reference of Baharav to teach those claim limitations. 
Relevant Prior Art
The following references are prior art references made of record and not relied upon but considered pertinent to Applicant’s disclosure:
Stromme (P. G. Pub. No. 2004/0100556) discusses generating a stream of video images such as, at the reception, in each current video image, a preregistered picture can be superimposed to a predetermined area of a moving object, comprising: providing a first set of views of said picture for various orientations thereof, and associating with each oriented view an identifying parameter; estimating in each video image the location, orientation and size of said area of said object; selecting the identifying parameter of the oriented view having the same orientation as said area in the current image; and transmitting with each current image the selected identifying parameter along with information on the location and size of said area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3622